                    UNITED STATES DISTRICT COURT FOR THE
                    WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION

UNITED STATES OF AMERICA,
                                                         DOCKET NO. 3:05cr104

            V.                                                     ORDER

ANTHONY DAMON SCOTT


  This MATTER is before the Court on Defendant’s Motion to Reduce Sentence re. First Step
Act (Doc. No. 879).

      The defendant is out of the protective custody of Federal Bureau of Prisons. Therefore, IT
IS ORDERED, that Defendant's Motion to Reduce Sentence re: First Step Act (Doc. No. 879) is
DENIED AS MOOT.


       IT IS FURTHER ORDERED that the Court's Order (Doc. No. 915) is VACATED.


IT IS SO ORDERED.



                                       Signed: September 9, 2021




     Case 3:05-cr-00104-FDW-DSC Document 916 Filed 09/10/21 Page 1 of 1
